Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 9/26/2022, wherein claims 1-5 and 8-17 were amended; and claims 18-24 were canceled. Claims 1-5, 8-17 and 25-36 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-13, 15-17, 25-26, 28-29 and 31-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohrhauser (US 5,361,907).
Regarding claim 1, Mohrhauser discloses a packaging system (See Figs. 1-5) comprising: a thin, planar sheet of material (shown in Fig. 5) that is configured to be folded foldable to have a base (at 1 in Fig. 5), a first sidewall (at 2 in Fig. 5) and at least two other sidewalls (at 3, 8 and 9 in Fig. 5) in a final packaging configuration, the base being central to at least the first sidewall and the at least two other sidewalls in a planar, unfolded configuration (shown in Fig. 5), each sidewall having a top edge, a bottom edge and two opposite side edges in the final packaging configuration, at least one folding line being defined between the base and at least each of the at least three sidewalls in the final packaging configuration, the bottom edge of each sidewall being defined by one of the folding lines, the at least three sidewalls establishing at least a first pair of adjacent sidewalls in the final packaging configuration, and at least a first one mounting feature (feature between 40 and top edge of 27 in Fig. 5) being defined on at least the first sidewall; and a first medical device component (bottom-most 10 in Fig. 2) and a second medical device component (top-most 10 in Fig. 2), wherein the first and the second medical device components are separate medical device components and wherein the first medical device component has a largest dimension along any axis of that component; wherein the final packaging configuration (similar to that shown in Fig. 3, with walls 8 and 9 positioned perpendicular to base 1) forms an enclosed volume that holds at least the first and the second medical device components, wherein the enclosed volume has a largest dimension along any axis of the enclosed volume and wherein the largest dimension of the enclosed volume is larger than the largest dimension of the first medical device component; wherein at least the first mounting feature secures at least the first medical device component, onto at least the first sidewall (as shown in Fig. 2); and wherein at least one of the first and/or the second medical device components component is mounted onto at least one sidewall without being secured by any mounting feature defined on the base when the planar sheet is folded into the final packaging configuration.
Regarding claim 2, Mohrhauser discloses at least the first mounting feature defined on at least the first one sidewall is integral with at least the first sidewall (as shown in Fig. 5) and includes at least one fold (at 21/22) in at least the first sidewall in the final packaging configuration.
Regarding claim 3, Mohrhauser discloses additional features (38/38’) in the planar sheet temporarily hold the first pair of adjacent sidewalls together in the final packaging configuration, wherein each sidewall in the first pair of adjacent sidewalls in the final packaging configuration has an adjacent side edge, and wherein the additional features are not connected to the adjacent side edges.
Regarding claim 4, Mohrhauser discloses additional features (38/39) in the planar sheet temporarily hold at least every other pair of adjacent sidewalls together when viewed around the base in a clockwise or counterclockwise direction in the final packaging configuration starting with a pair of sidewalls with the additional features, wherein each sidewall in the at least every other pair of adjacent sidewalls in the final packaging configuration has at least one adjacent side edge, and wherein the additional features do not include any interlocking feature connected to each corresponding pair of adjacent side edges.
Regarding claim 5, Mohrhauser discloses additional features (38/39) in the planar sheet temporarily hold every pair of adjacent sidewalls together in the final packaging configuration, wherein each sidewall in the every pair of adjacent sidewalls in the final packaging configuration has at least one adjacent side edge, and wherein the additional features do not include any interlocking feature connected to any adjacent side edge.
Regarding claim 10, Mohrhauser discloses at least one feature (38/39) in the final packaging configuration is disengaged by a user to achieve a display layout (layout shown in Fig. 5) on a working surface (top surface shown in Fig. 5) wherein at least the first and the second medical device components can be arranged in a selected order.
Regarding claim 11, Mohrhauser discloses at least one lip (24/39/25//39’18’/25’/38’/24’/38/18) is defined around approximately the entire perimeter of a top border formed when the planar sheet is folded into in the final packaging configuration.
Regarding claim 12, Mohrhauser discloses the at least one lip is constructed of at least one lip feature defined on the top edge of at least one sidewall and a plurality of separate medical device components (10/10) are mounted on at least a portion of the at least one lip feature in the final packaging configuration.
Regarding claim 13, Mohrhauser discloses the at least one lip is constructed of at least one lip feature defined on the top edge of each of at least two sidewalls, and the at least one lip feature (24/39, 25/39’, 25’/38’, 24’/38) on each of the at least two sidewalls are interlocked with each other in the final packaging configuration.
Regarding claim 15, Mohrhauser discloses the at least one of the first and/or the second medical device components is mounted onto the at least one sidewall without contacting the base when the planar sheet is folded into the final packaging configuration (as shown in Fig. 1).
Regarding claim 16, Mohrhauser discloses the base has at least three outside edges in the final packaging configuration, and wherein no mounting features in the planar sheet of material are within the outside edges of the base in the final packaging configuration.
Regarding claim 17, Mohrhauser discloses the at least one lip is constructed of at least one lip feature defined on the top edge of at least one sidewall and at least one separate medical device component (another ampoule) is mounted indirectly on the at least one lip feature, and wherein the at least one separate medical device component mounted on the at least one lip feature is held in the an enclosed volume of the planar sheet when the planar sheet folded into the final packaging configuration.
Regarding claim 25, Mohrhauser discloses at least one lip feature (24/25/24’/25’) is defined on the top edge of at least one sidewall in the final packaging configuration, and wherein any lip feature defined on the top edge of any sidewall in the final packaging configuration covers less than a majority of the base.
Regarding claim 26, Mohrhauser discloses the at least one of the first and/or the second medical device components is mounted onto the at least one sidewall and exerts a force on the base (e.g. from the weight of the components) when the planar sheet is folded into the final packaging configuration.
Regarding claim 28, Mohrhauser discloses at least one post-disengaged sidewall has at least one of a stiffness of the at least one folding line and/or a weight of the at least one post- disengaged sidewall and anything connected to the at least one post-disengaged sidewall that generates a force in the unfolding direction of the at least one post-disengaged sidewall when the at least one feature in the final packaging configuration is disengaged, and wherein the force activates the at least one post-disengaged sidewall to unfold onto the working surface to achieve the display layout.
Regarding claim 29, Mohrhauser discloses the first pair of adjacent sidewalls includes the first sidewall and at least one of the other sidewalls wherein the planar sheet includes at least a second mounting feature (feature between 41 and bottom edge of 27’ in Fig. 5) being defined on at least that other sidewall, wherein at least the second mounting feature secures at least the second medical device component onto at least that other sidewall in the final packaging configuration.
Regarding claim 31, Mohrhauser discloses the at least one lip is constructed of at least one lip feature (25/39’, 25’/38’) defined on the top edge of each of at least two adjacent sidewalls, and the at least one lip feature on the top edge of each of the at least two adjacent sidewalls overlap each other in the final packaging configuration.
Regarding claim 32, Mohrhauser discloses additional features (38/39/38’/39’) in the planar sheet temporarily hold only one pair of adjacent sidewalls together in the final packaging configuration.
Regarding claim 33, Mohrhauser discloses additional features (38/39) in the planar sheet temporarily hold only every other pair of adjacent sidewalls together when viewed around the base in a clockwise or counterclockwise direction in the final packaging configuration starting with a pair of sidewalls with the additional features.
Regarding claim 34, Mohrhauser discloses at least one lip (24/39/25//39’18’/25’/38’/24’/38/18) is defined around at least a majority of a top border in the final packaging configuration, wherein the at least one lip is constructed of at least one lip feature connected to the top edge of each sidewall, wherein at least one of the additional features is defined on the at least one lip feature, and wherein each pair of adjacent sidewalls are temporarily held together in the final packaging configuration by at least one of the additional features defined on the at least one lip feature connected to the top edge of each corresponding adjacent sidewall.
Regarding claim 35, Mohrhauser discloses at least a portion of at least one medical device (top-most 10 in Fig. 2) component mounted on at least one sidewall is vertically above at least a portion of at least one separate medical device component (bottom-most 10 in Fig. 2) on the base in the final packaging configuration (depending on the orientation of the package).
Regarding claim 36, Mohrhauser discloses at least a majority of the first medical device component is vertically above at least a portion of at least one separate medical device component on the base in the final packaging configuration (depending on the orientation of the package).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mohrhauser (US 5,361,907) in view of Karandikar (US 2015/0313912). As described above,  Mohrhauser disclose the claimed invention except for the express disclosure of the contents of the ampoules. However, Karandikar teaches it is well known in the art for ampoules to be filled with a antimicrobial composition for the purpose of cleansing a patient’s wounds (See [0053]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the medical device components (ampoules) of Mohrhauser with a antimicrobial composition as taught by Karandikar in order to assist in wound cleaning.

Claims 9 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mohrhauser (US 5,361,907) as applied to claims 1 and 11 above, in view of Williams-Hartman (US 7,905,355). As described above,  Mohrhauser discloses at least one feature (cover 50) in the final packaging configuration is disengaged by a user to open the packaging system, but does not disclose packaging instructions within the system. However, Williams-Hartman teaches a packaging system (See Fig. 5) comprising instructions (at 508) disposed on the inside surface of the cover (503) for the purpose of providing the user with instructions upon opening of the packaging system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an inner surface of the packaging system cover (which covers at least a portion of the lip) of Mohrhauser with instructions as taught by Williams-Hartman in order to provide the user with instructions upon opening the packaging system.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mohrhauser (US 5,361,907) as applied to claim 1 above, in view of Brintazzoli (US 5,358,116). As described above,  Mohrhauser disclose the claimed invention except for the separate sheet of material completely surrounding the packaging system. However, Brintazzoli teaches a packaging system (at 4 in Fig. 7) for ampoules, wherein the packaging system is provided with a separate sheet of material (at 5 in Fig. 7) placed completely around the packaging system after folding to constrain it and provide additional structural support in a final packaging configuration, wherein the separate sheet of material is not adhered to the planar sheet of material in the final packaging configuration, for the purpose of protective storage and transportation of the ampoules. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the packaging system of Mohrhauser with a separate sheet of material as taught by Brintazzoli in order to better protect the medical components during shipping and storage.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Mohrhauser (US 5,361,907) as applied to claim 1 above, in view of McMichael et al. (US 7,401,703). As described above,  Mohrhauser disclose the claimed invention except for the sterile components. However, McMichael teaches it is well known in the art for a medical kit to be provided with a plurality of sterile components such as forceps, scissors, etc., for the purpose of assisting with the medical procedure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the packaged kit of Mohrhauser with a plurality of sterile components such as forceps, scissors, etc. as taught by McMichael in order to assist with the medical procedure, if desired.

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735